DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janovtchik in view of Drifka et al., Nahra et al. and Hildebolt.
	There is disclosed in Janovtchik a cooking system for cooking a product wherein a supply of steam (col. 2, ln. 3-6; fig. 1) is received at a supply pressure and regulated by a steam pressure control valve (supply valve, fig. 1) to a regulated steam pressure to a steam supply pipeline 9; a steam inlet of a steam injection cooker 2 receives the regulated supply of steam; a product supply pipeline 1 receives a product flow, the product supply pipeline includes a product input and a product output; and a product input of the steam injection cooker receives the product flow from the product supply pipeline.
	Hildebolt teaches, for use with a steam injection cooker (heater), a product pressure sensor 5 and backpressure valve 6 for measuring a pressure of the product supply flow to the injection cooker.
	Nahra teaches, for use with a steam injection cooker (heater), a steam pressure control valve 237 for regulating a supply of steam to a steam supply pipeline, and a control unit 247 for the control valve for adjusting the regulated steam pressure.
	Drifka teaches, for use with a steam injection cooker (heater) 10, a steam modulator 24 in the injection cooker, and a control unit 186 operable to control the modulator and product flow shear (pressure).
	It would have been obvious to one skilled in the art to provide the system of Janovthik with the product pressure sensor disclosed in Hildebolt, in order to measure the pressure of the product supply flow for controlling the such flow.
	It would have been obvious to one skilled in the art to substitute the steam pressure control valve of Janovtchik with the steam pressure control valve and control unit arrangement disclosed in Nahra, in order to provide an automated control of the steam pressure as opposed to a manual control.
	It would have been obvious to one skilled in the art to provide the system of Janovtchik with the steam modulator disclosed in Drifka, in order to control the product flow shear as a result of the pressure difference between product flow and steam.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janovtchik in view of Drifka, Nahra and Hildebolt as applied to claims above, and further in view of Donarski et al.
	Donarski discloses that it is old and well known in the art to connect a cleaning solution supply line to a steam supply pipeline for the purpose of cleaning such pipeline.
	It would have been obvious to one skilled in the art to provide the system of Janovtchik, as modified by Drifka, Nahra and Hildebolt, with the cleaning solution supply line, in order to clean the steam supply pipeline.
Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7-12 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art reference to Hildebolt et al. is cited for its disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761